Exhibit 10.1
 
 
[logo.jpg]
 


CHANGE OF CONTROL AGREEMENT



Parties:
Surmodics, Inc.
(“Company”)
 
 
9924 West 74th Street
   
Eden Prairie, MN 55344-3523
         
Thomas A. Greaney
   
(“Executive”)
         
Glenanena, Cummer
   
Tuam Co Galway
         Date:  February 22, 2018  

                                      


                                    


RECITALS:


1.            Executive currently serves as the Chief Operating Officer, Medical
Devices of the Company, and Executive has extensive knowledge and experience
relating to the Company’s business.


2.            The parties recognize that a “Change of Control” may materially
change or diminish Executive’s responsibilities and substantially frustrate
Executive’s commitment to the Company.


3.            The parties further recognize that it is in the best interests of
the Company and its stockholders to provide certain benefits payable upon a
“Change of Control Termination” to encourage Executive to continue in his
position in the event of a Change of Control.


4.            The parties further desire to provide certain benefits payable
upon a termination of Executive’s employment following a Change of Control.


5.            The parties further recognize that it is in the best interests of
the Company to protect confidential, proprietary, and trade secret information
of the Company, to prevent unfair competition by former executives of the
Company following separation of their employment with the Company, and to secure
cooperation from former executives with respect to matters related to their
employment with the Company.


AGREEMENTS:


1.            Term of Agreement.  Except as otherwise provided herein, this
Agreement shall commence on the date executed by the parties and shall continue
in effect until the twelve-month anniversary of the date on which a Change of
Control occurs.  Notwithstanding the foregoing, if at any time during the term
of this Agreement and prior to a Change of Control, Executive’s employment with
the Company terminates for any reason or no reason, or if Executive no longer
serves as an executive officer of the Company, this Agreement shall immediately
terminate, and Executive shall not be entitled to any of the compensation and
benefits described in this Agreement.  Any rights and obligations accruing
before the termination or expiration of this Agreement shall survive to the
extent necessary to enforce such rights and obligations.

--------------------------------------------------------------------------------



2.            Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean any one or more of the following events occurring after the
date of this Agreement:



(a)
The purchase or other acquisition by any one person, or more than one person
acting as a group, of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total combined value or
total combined voting power of all classes of stock issued by the Company;
provided, however, that if any one person or more than one person acting as a
group is considered to own more than 50% of the total combined value or total
combined voting power of such stock, the acquisition of additional stock by the
same person or persons shall not be considered a Change of Control;




(b)
A merger or consolidation to which the Company is a party if the individuals and
entities who were shareholders of the Company immediately prior to the effective
date of such merger or consolidation have, immediately following the effective
date of such merger or consolidation, beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power of all classes of securities issued by
the surviving entity for the election of directors of the surviving corporation;




(c)
Any one person, or more than one person acting as a group, acquires or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons, direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of stock of the Company constituting thirty-five percent (35%) or more of the
total combined voting power of all classes of stock issued by the Company;




(d)
The purchase or other acquisition by any one person, or more than one person
acting as a group, of substantially all of the total gross value of the assets
of the Company during the twelve-month period ending on the date of the most
recent purchase or other acquisition by such person or persons.  For purposes of
this Section 2(d), “gross value” means the value of the assets of the Company or
the value of the assets being disposed of, as the case may be, determined
without regard to any liabilities associated with such assets;



2

--------------------------------------------------------------------------------

(e)
A change in the composition of the Board of the Company at any time during any
consecutive twelve (12) month period such that the “Continuity Directors” cease
for any reason to constitute at least a fifty percent (50%) majority of the
Board. For purposes of this event, “Continuity Directors” means those members of
the Board who either:




(1)
were directors at the beginning of such consecutive twelve (12) month period; or




(2)
were elected by, or on the nomination or recommendation of, at least a
two-thirds (2/3) majority of the then-existing Board of Directors.



In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with the Internal Revenue Code of 1986, as amended
(the “Code”), Section 409A and the regulations, notices and other guidance of
general applicability issued thereunder.


3.            Change of Control Termination.  For purposes of this Agreement,
“Change of Control Termination” shall mean any of the following events occurring
upon or within twelve (12) months after a Change of Control:



(a)
The termination of Executive’s employment by the Company for any reason, with or
without cause, except for termination resulting from conduct by Executive
constituting (i) a felony involving moral turpitude under either federal law or
the law of the state of the Company’s incorporation, or (ii) Executive’s willful
failure to fulfill his employment duties with the Company; provided, however,
that for purposes of this clause (ii), an act or failure to act by Executive
shall not be “willful” unless it is done, or omitted to be done, in bad faith
and without any reasonable belief that Executive’s action or omission was in the
best interests of the Company; or




(b)
The termination of employment with the Company by Executive for “Good Reason.” 
Such termination shall be accomplished by, and effective upon, Executive giving
written notice to the Company of his decision to terminate.  “Good Reason” shall
mean a good faith determination by Executive, in Executive’s sole and absolute
judgment, that any one or more of the following events has occurred, at any time
during the term of this Agreement or after a Change of Control; provided,
however, that such event shall not constitute Good Reason if Executive has
expressly consented to such event in writing or if Executive fails to provide
written notice of his decision to terminate, which notice describes the event
giving rise to the resignation, within ninety (90) days of the occurrence of
such event and the Company has not cured the event within thirty (30) days after
receiving such notice from Executive.



3

--------------------------------------------------------------------------------

(1)
A material change in Executive’s duties, responsibilities, or authority, or any
removal of Executive from or any failure to re-elect Executive to any position
which has the effect of materially diminishing Executive’s duties,
responsibility or authority;




(2)
A material reduction, in the aggregate, by the Company in Executive’s base
salary (as increased from time to time), variable pay opportunities (including
short and long-term cash incentives and equity-based compensation), or the
employee benefits to which Executive is entitled to participate in irrespective
of any standard waiting periods with respect to the same, unless such material
reduction is generally applicable to all executive officers of the Company;




(3)
A requirement imposed by the Company on Executive that results in Executive
being based at a location that is outside of a fifty (50) mile radius of
Executive’s prior job location; or




(4)
Any material breach by the Company of any employment agreement between Executive
and the Company.



Termination for “Good Reason” shall not include Executive’s death or a
termination for any reason other than one of the events specified in clauses (1)
through (4) above.


For purposes of Section 4 of this Agreement only, with respect to the timing of
payments thereunder, “Change of Control Termination” shall mean the date of
Executive’s “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code (with “Company” for purposes of this
paragraph to include any business entity that is treated as a single employer
with the Company under the rules of Section 414(b) and (c) of the Code).


4.            Compensation and Benefits.  Upon a termination of Executive’s
employment for any reason, Executive shall be entitled to receive all salary and
other compensation earned by Executive through the date of such termination at
the rate in effect immediately prior to such termination, and all other amounts
to which Executive may be entitled to receive under any compensation plan
maintained by the Company, subject to any distribution requirements contained in
such compensation plans.  In addition, subject to the conditions and limitations
contained in this Agreement, upon a Change of Control Termination, Executive
shall be entitled to all of the following compensation and benefits:
4

--------------------------------------------------------------------------------




(a)
Within five (5) business days after a Change of Control Termination, the Company
shall pay to Executive a severance payment equal to two (2) times the sum of (i)
Executive’s base salary as of the date of the Change of Control Termination, and
(ii) an amount equal to Executive’s target short-term incentive opportunity for
the year in which the Change of Control Termination occurs;




(b)
The Company shall continue to provide Executive, at the Company’s expense, with
coverage under its life, health, or dental benefit plans at a level comparable
to the benefits which Executive was receiving or entitled to receive immediately
prior to the Change of Control Termination or, if greater, at a level comparable
to the benefits which Executive was receiving immediately prior to the event
which constituted Good Reason.  Such coverage shall continue for eighteen (18)
months following such Change of Control Termination or, if earlier, until
Executive is eligible to be covered for such benefits through his employment
with another employer or continuation coverage under Section 4980B (COBRA)
otherwise ends;




(c)
All outstanding Options or Stock Appreciation Rights shall become immediately
exercisable, and the risks of forfeiture on any outstanding Restricted Stock
Awards or Restricted Stock Unit Awards shall immediately lapse.  For purposes of
this Agreement, “Option,” “Stock Appreciation Rights,” “Restricted Stock Awards”
and “Restricted Stock Unit Awards” shall have the meaning set forth in the
SurModics, Inc. 2009 Equity Incentive Plan, or any successor plan; and




(d)
All shares or units subject to all outstanding Performance Awards shall become
immediately vested and payable at the target performance objectives set forth in
said Performance Awards.  For purposes of this Agreement, “Performance Awards”
and “Performance Period” shall have the meaning set forth in the SurModics, Inc.
2009 Equity Incentive Plan, or any successor plan.



The parties intend that the payment described in Section 4(a) shall be excluded
from deferred compensation as a “short-term deferral” under Treas. Reg.
§ 1.409A-1(b)(4).  The parties intend that the continuation of health and dental
benefits described in Section 4(b) shall be excluded from deferred compensation
pursuant to the medical benefits exception for separation pay plans under Treas.
Reg. § 1.409A-1(b)(9)(v)(B).
5

--------------------------------------------------------------------------------



The parties intend that the continuation of life insurance benefits described in
Section 4(b) shall be excluded from deferred compensation as separation pay due
to an involuntary separation from service under Treas. Reg.
§ 1.409A-1(b)(9)(iii), and the amounts payable for such continuation of life
insurance coverage shall not exceed two times the lesser of (x) Executive’s
annualized compensation based on the annual rate of pay for services to the
Company for the calendar year prior to the calendar year in which the Change of
Control Termination occurs (adjusted for any increase during the year that was
expected to continue indefinitely if Executive had not separated from service)
or (y) the compensation limit under Section 401(a)(17) of the Code for the year
in which the Change of Control Termination occurs.  Further, in no event shall
the benefits described in Section 4(b) extend beyond December 31st of the second
calendar year following the calendar year in which the Change of Control
Termination occurs.


Notwithstanding the foregoing, if any of the payments described in Section 4
above are subject to the requirements of Code Section 409A and the Company
determines that Executive is a “specified employee” as defined in Code Section
409A as of the date of the Change of Control Termination, such payments shall
not be paid or commence earlier than the date that is six months after the
Change of Control Termination, but shall be paid or commence during the calendar
year following the year in which the Change of Control Termination occurs and
within 30 days of the earliest possible date permitted under Code Section 409A.


5.            Limitation on Change of Control Payments.  This Section 5 applies
only in the event the Company determines that this Agreement is subject to the
limitations of Code Section 280G, or any successor provision, and the
regulations issued thereunder.  The intent of this Section 5 is to reduce any
Change of Control Benefits, as defined below, that would otherwise be
characterized as a “parachute payment” as defined in Code Section 280G and be
subject to an additional excise tax under Code Section 4999 by the minimum
amount necessary to avoid characterization as a parachute payment and avoid the
imposition of the excise tax, but only if doing so would provide a more
favorable net after-tax result to the Executive than if the Change in Control
Benefits were not reduced and the Executive were subject to the excise tax.  
6

--------------------------------------------------------------------------------



(a)
In the event the Change of Control Benefits payable to Executive would
collectively constitute a “parachute payment” as defined in Code Section 280G,
and if the “net after-tax amount” of such parachute payment to Executive is less
than what the net after-tax amount to Executive would be if the Change of
Control Benefits otherwise constituting the parachute payment were limited to
the maximum “parachute value” of Change of Control Benefits that Executive could
receive without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Change of Control Benefits
otherwise constituting the parachute payment shall be reduced so that the
parachute value of all Change of Control Benefits, in the aggregate, will equal
the maximum parachute value of all Change of Control Benefits that Executive can
receive without any Change of Control Benefits being subject to the Excise Tax. 
Should such a reduction in Change of Control Benefits be required, Executive
shall be entitled, subject to the following sentence, to designate those Change
of Control Benefits under this Agreement or the other arrangements that will be
reduced or eliminated so as to achieve the specified reduction in Change of
Control Benefits to Executive and avoid characterization of such Change of
Control Benefits as a parachute payment.  The Company will provide Executive
with all information reasonably requested by Executive to permit Executive to
make such designation.  To the extent that Executive’s ability to make such a
designation would cause any of the Change of Control Benefits to become subject
to any additional tax under Code Section 409A, or if Executive fails to make
such a designation within ten business days of receiving the requested
information from the Company, then the Company shall achieve the necessary
reduction in the Change of Control Benefits by reducing them in the following
order: (a) reduction of cash payments payable under this Agreement; (b)
reduction of other payments and benefits to be provided to Executive; (c)
cancellation or reduction of accelerated vesting of equity-based awards that are
subject to performance-based vesting conditions; and (d) cancellation or
reduction of accelerated vesting of equity-based awards that are subject only to
service-based vesting conditions.  If the acceleration of the vesting of
Executive’s equity-based awards is to be cancelled or reduced, such acceleration
of vesting shall be reduced or cancelled in the reverse order of the date of
grant.



(b)
For purposes of this Section 5, a “net after-tax amount” shall be determined by
taking into account all applicable income, excise and employment taxes, whether
imposed at the federal, state or local level, including the Excise Tax, and the
“parachute value” of the Change of Control Benefits means the present value as
of the date of the Change of Control for purposes of Code Section 280G of the
portion of such Change of Control Benefits that constitutes a parachute payment
under Code Section 280G(b)(2). 



(c)
For purposes of this Section 5, “Change of Control Benefits” shall mean any
payment, benefit or transfer of property in the nature of compensation paid to
or for the benefit of Executive under any arrangement which is considered
contingent on a Change of Control for purposes of Code Section 280G, including,
without limitation, any and all of the Company’s salary, incentive payments,
restricted stock, stock option, equity-based compensation or benefit plans,
programs or other arrangements, and shall include benefits payable under this
Agreement.



(d)
For clarity, the Company shall have no obligation to provide any “tax gross-up”
payment related to the Excise Tax in the event the Change of Control Benefits
that would otherwise be characterized as a parachute payment are not reduced as
set forth in Section 5(a) above and Executive is subject to the Excise Tax.



7

--------------------------------------------------------------------------------

6.            Withholding Taxes.  The Company shall be entitled to deduct from
all payments or benefits provided for under this Agreement any federal, state or
local income and employment-related taxes required by law to be withheld with
respect to such payments or benefits.


7.            Post-Termination Obligations and Conditions.


(a)
In the event of termination of Executive’s employment, the sole obligation of
the Company under this Agreement will be its obligation to make the payments
called for by Sections 4 and 5 hereof, as the case may be, and the Company will
have no other obligation to Executive or to Executive’s beneficiary or estate.

 
(b)
Notwithstanding the foregoing provisions of Section 4, the Company will not be
obligated to make any payments to Executive under Sections 4(a) through 4(d)
unless: (i) Executive has signed a release of claims in favor of the Company and
its affiliates and related entities, and their directors, officers, insurers,
employees and agents, provided such release shall not require Executive to
release claims Executive may have for indemnification from the Company or rights
of Executive under this Agreement; (ii) all applicable rescission periods
provided by law for releases of claims shall have expired and Executive shall
have signed and not rescinded the release of claims; and (iii) Executive is in
strict compliance with the terms of this Agreement as of the dates of such
payments.

 
(c)
Immediately upon termination of Executive’s employment with the Company for any
reason, Executive will resign all positions then held as a director or officer
of the Company and of any affiliated entity of the Company.

 
(d)
Upon termination of Executive’s employment with the Company, Executive shall
promptly deliver to the Company any and all Company records and any and all
Company property in Executive’s possession or under Executive’s control,
including, without limitation, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables or calculations and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary
or other secret information of the Company and all copies thereof, and keys,
access cards, access codes, passwords, credit cards, personal computers,
telephones, and other electronic equipment belonging to the Company.

 
8

--------------------------------------------------------------------------------

(e)
Following termination of Executive’s employment with the Company for any reason,
Executive will, upon reasonable request of the Company or its designee,
cooperate with the Company in connection with the transition of Executive’s
duties and responsibilities for the Company; consult with the Company regarding
business matters that Executive was directly and substantially involved with
while employed by the Company; and be reasonably available, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that Executive then has or
may have knowledge of by virtue of Executive’s employment by or service to the
Company or any related entity; provided, however, that: (i) the Company shall
not unreasonably request such cooperation of Executive; (ii) the Company shall
reimburse Executive or pay directly any reasonable expenses actually incurred in
connection with such cooperation and assistance by Executive; and (iii)
Executive shall not be required to assist or cooperate with the Company to the
extent such assistance or cooperation would prevent Executive from performing,
or would materially interfere with Executive’s performance of, the duties or
responsibilities of his then-current occupation.

 
(f)
Executive will not at any time disparage, defame, or besmirch the reputation,
character, image, products, or services of the Company or any of its affiliates,
or the reputation or character of any of its current or former directors,
officers, employees, or agents; provided that nothing in this Section 7(f) is
intended to prevent or interfere with Executive making any required or
reasonable communications with, or providing information to, any governmental,
law enforcement, or stock exchange agency or representative, or in connection
with any governmental investigation, court, administrative or arbitration
proceeding.

 
(g)
The Company will direct its executive officers to not at any time disparage,
defame, or besmirch the reputation, character or image of Executive; provided
that nothing in this Section 7(g) is intended to prevent or interfere with the
Company or its executive officers from making any required or reasonable
communications with, or providing information to, any governmental, law
enforcement, or stock exchange agency or representative, or in connection with
any governmental investigation, court, administrative or arbitration proceeding.

 
8.            Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be enforceable by Executive, his heirs and the personal
representative of his estate, and shall be binding upon and inure to the benefit
of the Company and its successors and assigns.  The Company will require the
transferee of any sale of all or substantially all of the business and assets of
the Company or the survivor of any merger, consolidation or other transaction
expressly to agree to honor this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
event had taken place.  Failure of the Company to obtain such agreement before
the effective date of such event shall be a material breach of this Agreement
within the meaning of Section 3(b)(4) of this Agreement.
9

--------------------------------------------------------------------------------



9.            Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.  All notices to the Company shall be
directed to the attention of the Board of Directors of the Company.


10.            Captions.  The headings or captions set forth in this Agreement
are for convenience only and shall not affect the meaning or interpretation of
this Agreement.


11.            Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.


12.            Construction.  Wherever possible, each term and provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law.  If any term or provision of this Agreement is invalid or
unenforceable under applicable law, (a) the remaining terms and provisions shall
be unimpaired, and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the unenforceable term or
provision.


13.            Amendment; Waivers.  This Agreement may not be modified, amended,
waived or discharged in any manner except by an instrument in writing signed by
both parties hereto.  The waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.


14.            Section 409A. This Agreement is intended to satisfy, or be exempt
from, the requirements of Section 409A(a)(2), (3) and (4) of the Code, including
current and future guidance and regulations interpreting such provisions, and
should be interpreted accordingly.


15.        Non-Competition, Invention, Non-Disclosure Obligations.  Executive
acknowledges and agrees that Executive shall continue to comply with the terms
of that certain letter agreement between you and the Company, dated November 18,
2015 (the “Employment Letter”), a copy of which has been provided to Executive
with this Agreement.  Executive specifically acknowledges that the consideration
Executive received in exchange for signing the Employment Letter was adequate. 
Executive further acknowledges that the Company would not enter into this
Agreement without having the protections it has under the Employment Letter and
therefore the consideration Executive is receiving in exchange for signing this
Agreement constitutes additional consideration that the Company is providing in
exchange for Executive agreeing to remain bound by the obligations under the
Employment Letter.
10

--------------------------------------------------------------------------------



16.            Entire Agreement.  This Agreement sets forth Executive’s sole and
exclusive remedy with respect to severance benefits payable to Executive upon a
Change of Control Termination, and except for the Non-Competition Agreement
supersedes all prior or contemporaneous negotiations, commitments, agreements
(written or oral) and writings between the Company and Executive with respect to
the subject matter hereof, including but not limited to any negotiations,
commitments, agreements or writings relating to any severance benefits payable
to Executive, and constitutes the entire agreement and understanding between the
parties hereto.  All such other negotiations, commitments, agreements and
writings will have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing will have no further rights or
obligations thereunder.


17.            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


18.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  Unless otherwise ordered by
the arbitrator, the parties shall share equally in the payment of the fees and
expenses of the arbitrator.  The arbitrator may award to the prevailing party,
if any, as determined by the arbitrator, all of the prevailing party’s costs and
fees, including the arbitrator’s fees, and expenses, and the prevailing party’s
travel expenses, out-of-pocket expenses and reasonable attorneys’ fees.  Unless
otherwise agreed by the parties, the place of any arbitration proceedings shall
be Hennepin County, Minnesota.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
11

--------------------------------------------------------------------------------

 
 



  SURMODICS, INC.                      
 
By:
/s/ Bryan K. Phillips       Its            SVP, General Counsel and Secretary  
                    /s/ Thomas A. Greaney       Executive  

 
12